Citation Nr: 1222088	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for disabilities of the bilateral legs, also claimed as secondary to service connected residuals of a gunshot wound (GSW) or secondary to service connected bilateral tinea pedis and onychomycosis.

2.  Entitlement to service connection for disabilities of the bilateral legs, also claimed as secondary to service connected residuals of a gunshot wound (GSW) or secondary to service connected bilateral tinea pedis and onychomycosis.  

3.  Entitlement to service connection for a low back disability, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis.

4.  Entitlement to service connection for bilateral knee disabilities, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis.

5.  Entitlement to service connection for bilateral hip disabilities, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946 where he earned, among other things, a combat infantry badge (CIB) and a purple heart for his combat service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for bilateral leg disabilities and bilateral hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for bilateral leg disorders, finding no evidence of a current diagnosis related to any incident of the Veteran's military service or secondary to his service-connected GSW to the right thigh.  The Veteran did not appeal the November 2005 rating decision and the decision is now final.  
 
2.  Evidence received since the final November 2005 decision is new and material and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence of record indicates currently diagnosed disabilities of the low back, to include degenerative joint disease (DJD), osteoarthritis and stenosis, are not due to or aggravated by his service-connected GSW of the right thigh, his service-connected bilateral feet disabilities, or any other incident of his military service.

4.  The preponderance of the evidence of record indicates currently diagnosed disabilities of the bilateral knees, to include DJD and osteoarthritis, are not due to or aggravated by his service-connected GSW of the right thigh, his service-connected bilateral feet disabilities, or any other incident of his military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral leg disorders, also claimed as secondary to service-connected residuals of a GSW to the right thigh and service connected bilateral feet disabilities,  have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for service connection for a low back disorder, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis, have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

3.  The criteria for service connection for bilateral knee disabilities, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis, have not been met.  38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to the claim to reopen, the claim is being reopened and any deficiencies with notice or assistance are non-prejudicial.

With regard to the low back and bilateral knee disorders claims, the notice requirements were met by a pre-adjudication letter sent to the Veteran in July 2009.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regard to service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  

The Veteran was afforded VA examinations in May 2005, July 2009 and February 2012.  These examinations are adequate with regard to the low back and bilateral knee disability claims because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

New and Material Evidence (Bilateral Legs)

The Veteran's claim was previously denied in November 2005 rating decision because the medical evidence did not indicate a diagnosable bilateral leg disorder related to a service-connected disability or any other incident of his military service.  

When the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

 "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the November 2005 rating decision, the evidence indicated a lengthy history of bilateral leg pain complaints, but with largely normal diagnostic testing.  Vascular and arterial occlusive diseases were ruled out, and neurological testing was largely within normal limits, with the exception of some neuropathy found in his bilateral feet.  Some doctors found nothing; some found objective evidence of pain of unknown etiology; and some related the pain to unrelated or other diagnoses.  

The Veteran was afforded a VA examination in May 2005 including x-rays which revealed normal knees, ankles and feet, but marked arthritis of the hips.  Neurological testing was normal, aside from neuropathy noted in the feet, but the examiner found the Veteran's symptoms not really compatible with a neurological disorder.  Overall, the examiner opined it was not likely the Veteran's leg complaints were related to his in-service GSW to the right thigh, but the neuropathy of the feet was likely secondary to an "immersion injury" in the military (not reflected in the service records) where the Veteran was in fox holes with wet boots and socks for lengthy periods of time.  

The RO denied the claim in November 2005 because the service treatment records did not confirm the immersion injury and the Veteran did not otherwise have a diagnosed bilateral leg disability related to any incident of his military service.

Since November 2005, the Veteran's private and VA treatment records indicate it is still unclear what, if any, diagnosis the Veteran has of the bilateral legs, but his complaints persist.  Private medical records indicate the Veteran's leg pain could stem from bilateral hip arthritis, or his low back arthritis, or his GSW of the right thigh, or the in-service immersion injury or a combination of them.  

The Veteran submitted an opinion dated May 2010 from Dr. Griffin, his private physician.  Dr. Griffin indicates the Veteran has degenerative changes of various joints and neuropathy of the legs.  He further opined that the degenerative changes of his right hip, though not the direct result of his gunshot wound, are worse due to the changes brought by the gunshot wound.  Manifestations include alterations in gait, muscle weakness and chronic pain syndrome.

The new evidence indicates a reasonable possibility both that the Veteran has a current bilateral leg diagnosis and that such may be related to some incident of his military service.  The evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Reopening the claim is warranted.

Service Connection (Low Back and Bilateral Knees)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he struggled with low back pain and bilateral knee pain (along with other joint pain) for years.  Although he concedes it was decades after service before these issues arose, the Veteran believes his low back and bilateral knee problems developed as a result of his in-service GSW to the right thigh and bilateral feet problems stemming from a military injury.  

Service treatment records reflect the Veteran suffered a GSW to the right thigh in 1944.  He was hospitalized for two weeks; the bullet was removed; and he returned to full duty and served for almost two more years.  

No symptoms, injuries, or treatment are noted in the service treatment records regarding the Veteran's low back or knees.

The Veteran also reports an in-service "immersion injury."  He indicates he was in fox holes for lengthy periods of time where his boots and socks would be wet and he had no way of changing them or keeping his feet dry.  The Veteran indicates he developed fungal infections and severe pain in his bilateral feet as a result. 

The Veteran's service treatment records are silent as to this immersion injury, but the Veteran is a recipient of the combat infantry badge and Purple Heart for his combat service.   A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

The Veteran is service-connected for residuals of a GSW to the right thigh, chronic tinea pedis and onychomycosis.  He believes these service-connected disabilities have caused him to have an altered gait, muscle weakness and chronic pain which, in turn, are responsible for his development of low back and bilateral knee problems.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

After service, medical evidence does not show significant treatment for or diagnosis of any low back or knee problems for decades.  

The Veteran worked as a truck driver after service and claims his low back started bothering him in the 1980s, over three decades after service.  Private records starting in 2002 indicate complaints of severe low back pain with leg pain.  The majority of the Veteran's treatment records focus on his complaints of hip and leg pain, with some diagnostic testing on the Veteran's low back to determine whether the Veteran's hip and/or leg symptoms stem from his back.  

With regard to his knees, x-rays as recent as May 2005 show "normal" knees.  In July 2009, although x-rays at that time revealed osteoarthritis, the Veteran said his knees do not currently cause problems for him and he receives no treatment for his knees.  That statement is consistent with VA outpatient treatment records and private treatment records which do not demonstrate any specific knee complaints or treatment.

The Veteran was afforded a VA examination in May 2005 primarily for the Veteran's complaints of bilateral leg pain.   X-rays revealed normal knees.  The Veteran did not complain about his low back and it does not appear the examination addressed his low back at all.  

Even though not directly related, the May 2005 VA examination is significant in that the examiner highlighted the fact that the Veteran did not have a lengthy history of limping, or otherwise joint compensating.  The examiner did not find it likely that the Veterans bilateral leg complaints were attributable to the in-service GSW.  While the Veteran had a stiffened gait and struggled with rising or sitting from a chair the examiner found it noteworthy that the Veteran's joint pain only flared up at times of activity and immediately subsided during periods of rest.  The examiner also found it significant that the Veteran's hip arthritis was bilateral, rather than developing on the opposing joint and, as a result, it was unlikely that the Veteran's complaints of bilateral leg pain were related to the GSW to the right thigh.  

The Veteran was afforded a VA examination in July 2009 where the examiner made similar conclusions.  The examiner diagnosed spondylosis of the lumbar spine, DJD of the SI joint, possible osteopenia, and generalized osteoarthritis, to include osteoarthritis of the bilateral knees.  The Veteran told the examiner that, while he had a history of knee pain, his knees did not currently give him problems and he did not receive any regular treatment specifically for his knees.  The Veteran indicated his back pain stemmed from 20 years ago, which still dates more than 40 years after service, with no history of direct trauma or injury.  The examiner noted the Veteran to have an antalgic gait, but also found it noteworthy that the Veteran did not have any alteration in his gait until decades after service.  

Overall, the 2009 examiner opined that the arthritis of the lower back and bilateral hips were not caused by his service-connected GSW of the right thigh or service-connected bilateral tinea pedis and onychomycosis.  Rather, the examiner opined that the arthritis is the result of the aging process.  The examiner explained that the Veteran's foot disabilities are not known risk factors for arthritis.  With regard to the GSW, which occurred in 1944, the Veteran had a long history of muscle pain in the thighs, but did not have any documented alteration to his gait until 2005 with a diagnosis of bilateral DJD of the hips.  He was 79 years old at that time with a history of osteopenia, which increases his risk for bone loss in his spine and joints. 

The Veteran was afforded an additional VA examination in February 2012 where the examiner specifically addressed the question of aggravation.  The examiner opined that the Veteran's low back and bilateral knee arthritis was not "as likely as not" aggravated beyond the natural progression by his service-connected disabilities.  Similar to the 2005 and 2009 VA examiners, the 2012 examiner highlighted the fact that the Veteran's degeneration of the joints occurred decades after the 1944 gunshot wound; that the Veteran did not have any documented alteration to his gait until decades later; and he has a significant history of osteopenia which increases his risk of bone loss in the spine and predisposes him to pain and fractures.  The examiner concluded that the Veteran's DJD of the joints (to include the low back and knees) was age related degeneration.  

In support of his claim, the Veteran submitted a private opinion from his primary physician, Dr. Griffin.  In a May 2010 opinion, Dr. Griffin indicates the Veteran was a patient of his since 1992 (nearly five decades after service).  He outlines the Veteran's in-service GSW and foot problems.  He further notes that the Veteran currently has degenerative changes of joints and neuropathy of the legs.  The bulk of Dr. Griffin's opinion focuses on the Veteran's long history of treatment for progressive pain, weakness and decreased use of his legs.  With regard to etiology, Dr. Griffin only specifically addresses the Veteran's degenerative changes of his right hip, opining that, while not directly due to the in-service GSW, is worse due to the changes brought about by the GSW including alterations in gait, muscle weakness and chronic pain syndrome.

While favorable at first glance, Dr. Griffin's opinion does not provide support specifically for the Veteran's low back or bilateral knee claims.  Rather, the opinion focuses specifically on the Veteran's right hip degenerative changes.  With regard to his other joints, Dr. Griffin merely indicates the Veteran has a history of degenerative changes of his joints from as early as 1992, over four decades after service.  

In short, the medical evidence does not show the Veteran had any problems or diagnosable disorders of his low back or knees until decades after service.  The Veteran does not claim otherwise.  No medical professional has ever linked the Veteran's current low back and bilateral knee diagnoses to any incident of his military service or any service-connected disability, and there are medical opinions opining to the contrary.

The Board accepts the Veteran's statements regarding his claims as credible.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts or events that they observed and are within the realm of their personal knowledge, they are not competent to diagnose or establish the etiology of a condition; such requires specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran candidly indicates his low back and knee problems did not manifest until decades after service.  Indeed, he told the 2009 VA examiner that his knees do not currently cause him too much problems.  Rather, he believes his in-service GSW and foot problems caused a gradual degeneration of his joints, to include his low back and knees.  

VA medical examiners in 2005, 2009 and 2012 all disagreed.  They concluded that the Veteran's DJD manifested in his old age, decades after service; that his altered gait was not noted until decades after service; that his non-service connected osteopenia is a bigger risk factor for his claimed disabilities; and that his osteoarthritis is bilateral, which is inconsistent with his claimed disabilities.  No medical professional, including his private physician, has ever linked the Veteran's low back disability or bilateral knee disabilities to his GSW, his service-connected foot disabilities, or any other incident of his military service. 

The preponderance of the evidence is against the service connection claims; there is no doubt to be resolved; and service connection is not warranted for a low back disability or bilateral knee disabilities.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for disorders of the bilateral legs, also claimed as secondary to service connected residuals of a gunshot wound (GSW) or secondary to service connected bilateral tinea pedis and onychomycosis, is reopened; to that extent the claim is granted.

Entitlement to service connection for a low back disorder, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis, is denied.

Entitlement to service connection for bilateral knee disorders, also claimed as secondary to service connected residuals of a GSW or secondary to service connected bilateral tinea pedis and onychomycosis, is denied.


REMAND

The Veteran maintains that he suffered with bilateral hip and leg pain since his GSW injury to the right thigh in 1944 while on active duty.  The Veteran is currently service-connected for a moderate muscle impairment and scar stemming from the GSW, but the Veteran claims his bilateral hip and leg pain started at the same time or, at the very least, is secondary to his GSW injury.

The Veteran also describes an in-service "immersion injury" where he was in a fox hole and his feet were constantly wet with an inability to change his shoes or socks and, as a result, developed bilateral foot infections and radicular pain.  Although this particular injury is not documented in his service treatment records, the Veteran was awarded service connection for his foot disabilities (namely, bilateral tinea pedis and oncychomycosis) in light of the circumstances of his combat service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

He alternatively claims his bilateral hip and leg disorders stem from this immersion injury and resulting bilateral foot disabilities.

In short, the Veteran raises both direct and secondary theories of entitlement to service connection.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim,.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

While direct service connection generally requires a link between a current diagnosis and an in-service event, secondary service connection may be established by showing a service-connected disability caused or aggravated another current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.

The two remaining issues are particularly complex and, although the VA has afforded the Veteran multiple examinations with regard to these issues, the Board finds none of these examinations adequately address all the complexities and all the raised theories of entitlement to service connection for these two issues.

Specifically, the Veteran was afforded VA examinations in 2005, 2009 and 2012.  The 2005 examiner could not pinpoint an exact diagnosis of the bilateral leg complaints, but did note the Veteran's "neuropathy" of the feet is likely secondary to his "immersion injury."  In contradiction, the 2005 examiner also opined the Veteran's bilateral leg complaints are not specifically neuropathy-type symptoms.  In any case, the examiner found the Veterans bilateral leg pain was not likely due to the GSW of the right thigh because there was not a lengthy history of limping or joint overcompensation.  In contrast, the examiner did not find any orthopedic abnormality with the Veteran's legs.  Although the Veteran was found to have marked degenerative changes of the hips, x-rays at the time showed normal knees, ankles and feet.   This opinion is, at best, confusing.

The 2009 examiner merely focused on the Veteran's orthopedic diagnoses, namely arthritis, as related to the in-service GSW to the right thigh, opining that the Veteran's in-service GSW injury did not cause his joint arthritis.  The examiner did not address the Veteran's neurological complaints of the legs; did not address whether the Veteran's immersion injury could be related to his complaints; and did not address aggravation.

In contrast to this opinion, a private examination conducted by Dr. Johnson in January 2009 indicates the Veteran has complaints related to his bilateral hip arthritis, status-post total hip arthroplasty, and right hip GSW residuals.  While Dr. Johnson noted the hip replacements and right hip GSW are two different entities, the "ossification lateral to the right hip is contributing to right hip pain."  

The Veteran's primary private physician, Dr. Griffin, indicated the Veteran has degenerative changes of his joints and neuropathy of the legs.  Dr. Griffin opined that the Veteran's GSW may not have directly caused the arthritis, but worsened his condition due to alterations in gait, muscle weakness and chronic pain symptoms.  

The Veteran's private treatment records and VA outpatient treatment records are inconclusive as to whether the Veteran has a diagnosable neurological condition of the bilateral legs.  Diagnostic tests appear to rule out vascular disease and arterial occlusive disease, but neurological tests during the appellate period have been both positive and negative.  2005 private treatment records note total hip replacement surgery, and appear to link the Veteran's bilateral leg pain to his bilateral hip arthritis.  Other private and VA records link the Veteran's bilateral leg pain, at least in part, to the GSW to the right thigh and resulting muscle atrophy.  As indicated above, the 2005 VA examiner noted the possibility that the Veteran has neuropathy in his feet due to the in-service immersion injury.

The 2012 examiner focused solely on the question of aggravation.  That is, whether the Veteran's GSW to the right thigh could be aggravating the arthritis of his multiple joints beyond the natural progression of the disease (opining in the negative).  This opinion is also incomplete because the examiner did not address the Veteran's neurological complaints of the bilateral legs, the in-service immersion injury, or the other medical evidence indicating the possibility that neuropathy is related to the immersion injury.  Although the examiner noted reviewing the conflicting medical evidence, the examiner did not actually address or reconcile the conflicting medical opinions in the claims folder.  

Significantly,  although the Veteran was not treated for his hips or legs for decades after service, at the time he was treated, he was diagnosed with "severe" arthritis of the hips and osteopenia, suggesting the diagnoses were long-standing conditions.

In light of the conflicting and ambiguous medical evidence with regard to the Veteran's current diagnoses, the timeline of his symptoms, and the fact that no VA examiner has ever considered all the pertinent evidence and theories raised, a new VA examination is required.  See McLendon, 20 Vet. App. 79.

The RO is to take this opportunity to obtain any and all VA and private treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

1. Ask the Veteran to identify and provide release forms for any and all private or VA treatment received for his hips or legs not currently of record.  After release forms are obtained, obtain the Veteran's medical records from any identified private provider.  VA records from May 2009 to the present must also be obtained. All efforts to obtain medical records must be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for an orthopedic examination to determine the current nature and likely etiology of any diagnosed bilateral hip or leg disability, to include as secondary to the Veteran's service connected residuals of a GSW to the right thigh or service connected bilateral foot disabilities.  The claims folder must be made available to the examiner for review and all indicated testing must be conducted.  

Based on the examination and review of the record, the examiner is to address the following:  

(a)  Does the Veteran have any orthopedic disabilities affecting the bilateral lower extremities (BLE) or the bilateral hips, to include arthritis?  If so, identify the specific diagnosis.    

(b)  If the answer to (a) is yes, answer the following:  

(i)  is it at least as likely as not (50 percent probability) that any currently diagnosed BLE or bilateral hip disorder was incurred in or is otherwise directly related to service, to include the GSW injury or the immersion injury?  

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected GSW of the right thigh or his service-connected bilateral feet disabilities caused or aggravated the BLE orthopedic disorder or bilateral hip disorders beyond the natural progression of the disease?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of BLE and/or hips disabilities present (i.e., a baseline) before the onset of the aggravation.

The examiner is also to address and reconcile the conflicting medical evidence in this case regarding the Veteran's current diagnoses and likely etiology any diagnosed disabilities, especially with the other 2005, 2009 and 2012 VA examinations and with the private treatment records, to include Dr. Johnson's January 2009 opinion and Dr. Griffin's May 2010 opinion.

3. After obtaining the records indicated in paragraph 1. to the extent available, schedule the Veteran for a neurological examination to determine the current nature and likely etiology of any found bilateral leg disability, to include as secondary to the Veteran's service connected residuals of a GSW to the right thigh or service connected bilateral feet disabilities.  The claims folder must be made available to the examiner for review and all indicated testing must be conducted.  

Based on the examination and review of the record, the examiner must address the following:  

(a)  Does the Veteran have any neurological disability affecting the bilateral lower extremities, to include the feet?  If so, identify the specific diagnosis.    

(b)  If the answer to (a) is yes, answer the following:  

(i)  is it at least as likely as not (50 percent probability) that any currently diagnosed BLE neurological disorder was incurred in or is otherwise related to service, to include the GSW injury or the immersion injury?  

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected GSW of the right thigh or his service-connected bilateral feet disabilities caused or aggravated the BLE neurological disorder beyond the natural progression of the disease?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of BLE disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is also to address and reconcile the conflicting medical evidence in this case regarding the Veteran's current diagnoses and likely etiology, especially with the other 2005, 2009 and 2012 VA examinations and with the private treatment records, to include Dr. Johnson's January 2009 opinion and Dr. Griffin's May 2010 opinion.

4. After the above is complete, readjudicate the Veteran's claims.  If either of the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


